Citation Nr: 1748971	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-01 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Air Force from November 1961 to September 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus are met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for tinnitus as a result of in-service noise exposure.  The Veteran asserts that he worked as a navigation system mechanic for B-52 aircraft, which required the Veteran to be located on the flight line and on the aircraft.  The Veteran also states that he would have to take off his ear protection to speak with the aircraft's radar navigator in the event of a system problem. (See letter from Veteran, received January 15, 2014). Based on the nature of his service, the Board concedes that the Veteran was exposed to some degree of noise while on active service.

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007). Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it. 

The Veteran  has a diagnosis of tinnitus, which is a diagnosis capable of lay observation. The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service. Charles v. Principi, 16 Vet. App. 370 (2002); Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 

A February 2012 VA examiner opined that tinnitus is not related to service, as testing during service showed normal hearing at enlistment and discharge. However, the Board finds the statements of the Veteran regarding his tinnitus since service discharge competent and credible. Accordingly, the Board finds that tinnitus is etiologically related to military service.

The Veteran is competent to describe the nature and extent of his in-service noise exposure. See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran has consistently stated, and his DD Form 214 reflects, that he served as a navigation system mechanic in service, which exposed the Veteran to aircraft engine noise.  







In this case, the Veteran was exposed to acoustic trauma in service, and he maintains that his tinnitus arose at that time or soon thereafter.  He credibly asserts that the tinnitus has been persistent since that time. Under the circumstances, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal can be decided.

The evidence of record is currently in conflict with regard to the etiology of the Veteran's bilateral hearing loss. Specifically, two private audio evaluations note that the Veteran's pattern of hearing loss is consistent with noise exposure and document the Veteran's reports of in-service noise exposure. However, in February 2012, a VA examiner opined that the Veteran's hearing loss was not related to service, citing to the Veteran's report that he did not notice problems with his hearing until more than 20 years after separation from active service.  The examiner also noted that there was no evidence to support delayed onset hearing loss from noise exposure. 

As the evidence is currently in conflict, the Board finds that a VA examination and opinion is necessary to determine the etiology of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination by an examiner with sufficient expertise to determine the nature and etiology of the claimed bilateral hearing loss disability. The examiner must review the claims folder and should note that review in the report. The rationale for all opinions should be provided.  

After review of the claims file and examination, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss disability is etiologically related to the Veteran's active service, to include the conceded noise exposure therein. The examiner should address the conflicting opinions of record.  

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


